The opinion of the court was delivered by
Beasley, Chief Justice.
The single question for the consideration of this court is, whether a judgment in trover Without satisfaction, passes the title of the property converted to the wrongdoer. The reasons are so conclusive and the decisions so numerous in favor of the negation of this proposition, that all discussion of the subject seems to the court to be superfluous. There are in some of the cases in this court to be found a few judicial expressions which, it may be, are susceptible of being construed as supporting the opposite theory; but the question was never presented for adjudication, and it *264was on account of such rather loose intimations that it was deemed proper to refer the matter to this court for authoritative decision.
In the case of Lovejoy v. Murray, 3 Wall. 1, Mr. Justice Miller says: “In reference to the doctrine that the judgment alone vests the title of the property converted in the defendant, we have seen that it is not sustained by the weight of authorities in this country. It is equally incapable of being maintained on principle.” In this view this court concurs.
The plaintiff is entitled to judgment.